Citation Nr: 1135227	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  08-28 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado



THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD
M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the United States Navy from September 1989 to October 1991.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO) which, in part, denied the appellant's claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

The Board notes that the appellant's VA medical treatment records include diagnoses of anxiety disorder, depression, polysubstance dependence and substance abuse in early remission.  In addition, the appellant was discharged from service based on a diagnosis of a mixed personality disorder.  The United States Court of Appeals for Veterans Claims (Court), in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam), a case in which various psychiatric diagnoses had been rendered, held that VA should have considered alternative current conditions within the scope of the filed claim, and that diagnoses which arise from the same symptoms for which the claimant was seeking benefits do not relate to entirely separate claims not yet filed.  Rather, those diagnoses should have been considered to determine the nature of the claimant's current condition relative to the claim he did submit.  Thus, this appellant's claim should not be strictly limited to PTSD or anxiety or depression, and other relevant psychiatric diagnoses should be considered on remand.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Court has held that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  

The March 2010 Board remand requested that a psychiatric examination of the appellant be accomplished, to determine the nature, extent, onset date, and etiology of the claimed psychiatric pathology.  Any studies deemed necessary were to be performed.  The examining psychiatrist was to provide an opinion as to the diagnosis and cause of any psychiatric or psychological disorder found.  The VA psychiatrist was also supposed to address whether any portion of the appellant's current psychiatric or psychological pathology was related to the service-connected bilateral tinnitus disability, including by way of aggravation.  Upon receipt of the report from the VA examining psychiatrist, the AMC/RO was to conduct a review to verify that all requested opinions had been provided; if the findings were not sufficient detailed, the examination report was to be returned as inadequate for evaluation purposes.

On remand, the RO did not arrange to have the appellant examined by a psychiatrist.  Instead, a psychology examination was scheduled.  The examining psychologist did not reconcile all psychiatric diagnoses documented in the appellant's records and, despite an in-service diagnosis of a mixed personality disorder with borderline and antisocial features, the psychologist stated that he did not specifically assess the appellant for personality disorders.  The psychologist also did not provide any opinion as to the question of secondary service connection.

In addition, the Board directed the AMC/RO to ensure that direct, presumptive, aggravation, and secondary theories of service connection were considered.  Review of the April 2001 Supplemental Statement of the Case (SSOC) indicates that the theories of service connection by way of aggravation of a pre-existing condition and service connection secondary to the tinnitus disability were not addressed as directed.  Furthermore, the SSOC indicates that the appellant's diagnosis of PTSD which was rendered by VA mental health care personnel between 2007 and 2009 was ignored.  On remand, these deficiencies must be rectified.

Subsequent to the Board's issuance of the March 2010 remand, the VA regulation at 38 C.F.R. 3.304(f) was amended by the Secretary of Veterans Affairs, by the addition a new paragraph which liberalizes, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  The paragraph reads as follows: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity"' means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

38 C.F.R. § 3.304(f)(3), as added in 75 Fed. Reg. 39,843-852 (July 13, 2010).  The amendment to the regulation is effective, in pertinent part, for all claims pending on July 13, 2010.

The first element of service connection for PTSD is medical evidence diagnosing the condition.  VA treatment records for the Veteran show that he has been diagnosed with PTSD.  However, on VA examination in November 2010, no diagnosis of PTSD was rendered by the examining psychologist.

If a veteran has received a diagnosis of PTSD from a competent medical professional, VA must assume that the diagnosis was made in accordance with the appropriate psychiatric criteria in regard to adequacy of the symptomatology and the sufficiency of the stressor.  Cohen v. Brown, supra, at 153.  VA can only reject such a diagnosis on a finding that the preponderance of the evidence is against (1) the PTSD diagnosis, (2) the occurrence of the in-service stressor, or (3) the connection of the current condition to the in-service stressor.  The adequacy of a stressor, sufficiency of symptomatology, and diagnosis are all medical determinations.  Cohen, 143-144.

The second element of service connection is credible supporting evidence that the claimed in-service stressor(s) occurred.  The existence of an event alleged as a "stressor" that caused PTSD is an adjudicative, not a medical, determination.  Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993).  

For a stressor to be sufficient for PTSD, the stressor must meet two requirements: (1) a person must have been "exposed to a traumatic event" in which the person "experience, witnessed, or was confronted with an event or events that involved actual death or serious injury, or threat to the physical integrity of self or others," and (2) "the person's response must have involved intense fear, hopelessness, or horror."  The sufficiency of the stressor is a medical determination, and adjudicators may not render a determination on this point without independent medical evidence.  West v. Brown, 7 Vet. App. 70 (1994).  

In this case, as reflected by the April 2011 SSOC, the AMC has conceded that the Veteran was exposed to in-service traumatic stressors.  

The third element of service connection for PTSD is a link, established by medical evidence, between current symptoms and the claimed in-service stressor.  The medical evidence of record indicates that the appellant's PTSD has been causally linked by qualified personnel to his service in the Persian Gulf War, including exposure to enemy mines which, on at least one occasion, caused damage to a nearby ship.

It does not appear that the November 2010 VA examiner considered the revised criteria.  Nor does the April 2011 SSOC adequately address these factors.  These deficiencies must be rectified on remand.

Review of the evidence added to the claims file pursuant to the March 2010 Board remand indicates that the appellant may have submitted an application for Social Security Administration (SSA) benefits.  An August 2007 VA mental health note states that the appellant reported having been ordered by a court to file for SSA benefits.  As a general matter, VA is required to obtain pertinent Federal government records, including medical records held by SSA.  38 C.F.R. § 3.159(c)(2).  See, e.g., Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The Court has stated that the Board's task is to make findings based on evidence of record - not to supply missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process requirements, this case is REMANDED to the AMC/RO for the following:

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159, and any other applicable legal precedent has been completed.

2.  Contact the appellant to obtain the names and addresses of all VA, private, or other government psychiatric care providers and treatment centers where he has been treated for any psychiatric condition since 2008 up to the present.  After securing the necessary release(s), the AMC/RO should obtain those records that have not been previously secured.

3.  Use all available means to determine whether the appellant has applied for, or is in receipt of, Social Security Administration disability benefits.  If so, contact SSA to obtain official documentation of any pertinent application for benefits filed by the appellant, including the List of Exhibits associated with any SSA Administrative Law Judge (ALJ) decision, as well as copies of all of the medical records upon which any decision concerning the appellant's original claim for benefits and subsequent grant of, or continuing entitlement to, benefits was based.  All of these records are to be associated with the claims file.

4.  To the extent there is an attempt to obtain any of these records that is unsuccessful, the claims file should contain documentation of the attempts made.  The appellant and his representative should also be informed of the negative results and be given opportunity to secure the records.

5.  Determine whether the Veteran served in a combat area or was exposed to hostile military or terrorist activity, and specify which stressor or stressors are established by the record.  If it is concluded that stressor verification is necessary, refer to paragraph five of the March 2010 Board remand and follow those instructions.

6.  After completing any additional notification and/or development action deemed warranted by the record, schedule the appellant for a VA psychiatric evaluation by a psychiatrist to determine the nature, onset date, and etiology of any current psychiatric or psychological pathology and specifically to determine whether PTSD is present, and, if so, whether it is linked to the appellant's active service.  The claims file, to include a copy of this Remand, must be made available to the examiner for review in connection with the examination.  An opinion in response to the questions below should be obtained even if the appellant does not report for the examination.

The psychiatrist should conduct an examination with consideration of the criteria for PTSD.  The AMC/RO must specify for the examiner whether the Veteran served in a combat area or was exposed to hostile military or terrorist activity, and the stressor or stressors which it has determined are established by the record, if any.  The examiner must be instructed that only those events that have been verified (or otherwise accepted by the RO) may be considered for the purpose of determining whether the appellant was exposed to a stressor in service.

The examining psychiatrist, after examination of the Veteran and review of his entire medical history, to include in-service and post-service medical reports, should provide an opinion as to the diagnosis and etiology of any current psychiatric disorder(s), and reconcile all previous psychiatric diagnoses documented in the records.  The psychiatrist should also offer an opinion as to the onset date of the appellant's psychiatric condition(s), if any.  If the examiner finds that a psychiatric disorder is causally related to service, to the extent possible, the psychiatrist should indicate the historical degree of impairment due to any psychiatric disorder found to be related to service, as opposed to that due to other causes, if any, such as other psychiatric disorders, personality defects, substance abuse, and/or non-service-connected physical disabilities.

In particular, the psychiatrist should offer an opinion, with degree of medical probability expressed, as to whether the cause or etiology of the appellant's psychiatric disorder(s) is (are) attributable to, or related to, any disease or incident suffered during service, any disease or incident suffered prior to service, any disease or incident suffered after service, or to a combination of such causes or to some other cause or causes.  

The psychiatrist should identify all mental disorders which have been present, and distinguish conditions which are acquired from conditions which are of developmental or congenital origin, if any.  The opinion should reflect review of pertinent material in the claims file.  The psychiatrist should integrate the previous psychiatric findings and diagnoses with current findings to obtain a true picture of the nature of the Veteran's psychiatric status.  If there are different psychiatric disorders, the psychiatrist should reconcile the diagnoses and should specify which symptoms are associated with each of the disorders.  The findings of all pertinent psychological and neuropsychological testing should be discussed.

If a diagnosis of PTSD is appropriate, the examiner should specify the "stressors" that caused the disorder and the evidence relied upon to establish the existence of the stressor(s).  The examiner should also describe which stressor(s) the appellant re-experiences and how he re-experiences them.  All necessary special studies or tests, including psychological testing and evaluation such as the Minnesota Multiphasic Personality Inventory (MMPI), are to be accomplished if deemed necessary.  If there are no stressors, or if PTSD is not found, that matter should also be specifically set forth.

Specifically, the examiner must address the questions of:

a.  Whether any portion of the Veteran's current psychiatric pathology pre-existed service; and if so, whether that pre-existing psychiatric pathology was aggravated (increased in severity beyond the normal progression) by any incident of service.  There should be a discussion of the in-service diagnosis of a mixed personality disorder with borderline and antisocial characteristics.

b.  Whether the Veteran's current psychiatric pathology is causally or etiologically related to his period of military service, including any "fear of hostile military or terrorist activity" or to some other cause or causes.  (It is not necessary that the exact causes - other than apparent relationship to some incident of service - be delineated.);

c.  Whether the appellant's current psychiatric pathology is related to symptoms or signs he may have manifested in service (September 1989 to October 1991), including his complaints of tenseness and being anxious frequently etc., and the behavior which resulted in the diagnosis of a personality disorder, after he progressed to the rank of an E5 in only two years.  A discussion of the psychiatric symptoms listed in July 1991 vis-a-vis the Veteran's post-service complaints must be included in the examination report.

d.  Whether the appellant's current psychiatric pathology is related to symptoms and signs that may have occurred within one year after his service separation in October 1991; and 

e.  Whether any portion of the appellant's current psychiatric pathology is related to his service-connected bilateral tinnitus, or any other service-connected disability, including by way of aggravation.

In assessing the relative likelihood as to origin and etiology of the conditions specified above, the examiner should apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the claimed disorder is causally or etiologically related to the Veteran's active service, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

As to the question of whether a currently diagnosed psychiatric disorder pre-existed service, the standard is different, i.e., whether there is clear and unmistakable (obvious and manifest) evidence that such psychiatric pathology existed prior to service and whether it was aggravated (increased in severity beyond the normal progression) by any incident of service.  

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note:  The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's psychiatric pathology.  Jones v. Shinseki, 23 Vet. App. 383 (2010).

7.  After completing any additional notification and/or development action deemed warranted by the record, review the record, including any newly acquired evidence, and re-adjudicate the issue on appeal.  The AMC/RO should ensure that direct, presumptive, aggravation, and secondary theories of service connection are considered.

8.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a Supplemental Statement of the Case.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

